Quinn, Chief Judge
(concurring in part and dissenting in part):
1 dissent in part and concur in part.
Essentially, the first question in this case is whether the convening authority of a court-martial or the law officer is the proper person to declare a mistrial because of alleged misconduct by a court member. The very statement of the problem provides me with the answer. Under such circumstances, the power to declare a mistrial is vested in the law officer.
This Court has repeatedly held that Congress intended that the law officer occupy relatively the same  position as the trial judge in a civilian court. Certain differences are set out in the Uniform Code, see United States v. London, 4 USCMA 90, 15 CMR 90, but the Congressional conception was outlined by the author of the present majority opinion in one of our early cases, as follows:
“The legislative background of-the Uniform Code makes clear beyond question Congress’ conception of the law officer as a judge to all material intents and purposes.” [United States v. Berry, 1 USCMA 235, 241, 2 CMR 141.]
In United States v. Berry, supra, we reversed the accused’s conviction because the president usurped the functions of the law member, the precursor of the law officer. More recently, in United States v. Knudson, 4 USCMA 587, 16 CMR 161, we set aside a conviction because the convening authority interfered with the law officer in the exercise of his sound discretion in granting a continuance to the accused. In a separate opinion, Judge Brosman took occasion to say that he considered such interference as constituting “command control,” which is to be condemned under the doctrine of general prejudice, rather than that of specific prejudice. In United States v. Jackson, 3 USCMA 646, 14 CMR 64, Judge Latimer, writing for the Court, said (page 652):
“. . . The law officer is not a mere figurehead in the courtroom drama. He must direct the trial along paths of recognized procedure in a manner reasonably calculated to bring an end to the hearing without prejudice to either party.”
Consequently, it would seem that, if the civilian judge, the law officer’s prototype, has inherent power to declare a mistrial, the law officer possesses the same authority, unless the Uniform Code directly or by necessary implication deprives him of it. It is appropriate, therefore, to ascertain the power of a civilian judge to declare a mistrial, and the nature of such power.
Oddly enough, the very cases cited by the majority hold that a judge in a civilian criminal court has  inherent authority to discharge a jury from giving a verdict whenever the ends of public justice require. Thompson v. United States, 155 US 271, 39 L ed 146, 15 S Ct 73; Simmons v. United States, 142 US 148, 35 L ed 968, 12 S Ct 171; United States v. Perez, 9 Wheat 579, 6 L ed 165. The rule was set out by the United States Supreme Court, in the Perez case, as follows:
“. . . We think, that in all cases of this nature, the law has invested courts of justice with the authority to discharge a jury from giving any verdict, whenever, in their opinion, taking all the circumstances into consideration, there is a manifest necessity for the act, or the ends of public justice would otherwise be defeated. They are to exercise a sound discretion on the subject; and it is impossible to define all the circumstances which would render it proper to interfere. To be sure, the power ought to be used with the greatest caution, under urgent circumstances, and for very plain and obvious causes; and, *138in capital cases especially, courts should be extremely careful how they interfere with any of the chances of life, in favor of the prisoner. But, after all, they have the right to order the discharge; and the security which the public have for the faithful, sound and conscientious exercise of this discretion, rests, in this, as in other cases, upon the responsibility of the judges, under their oaths of office” [Emphasis supplied.]
With the power of a trial judge to declare a mistrial irrefutably established, the next problem is to determine its character. Is it a final disposition of the ease which is generally subject to immediate appeal, or is it only interlocutory, and thus not normally appealable, except as part of the final disposition? 4 CJS, Appeal and Error § 92. Since the declaration of a mistrial does not end the proceedings against the accused, its interlocutory nature is virtually self-evident. This may explain the dearth of judicial opinion on the subject. In Phoebus v. Connellee, 228 SW 982, the Texas Court of Civil Appeals held that the declaration of a mistrial by the trial judge is an interlocutory ruling. The same principle appears, by clear implication, in a number of Federal cases. Cavness v. United States, 187 F2d 719 (CA 9th Cir 1951), cert den 341 US 951, 95 L ed 1374, 71 5 Ct 1019; Dowell, Inc. v. Jowers, 182 F2d 576 (CA5th Cir 1950); Utley v. United States, 115 F2d 117 (CA 9th Cir 1940), cert den 311 US 719, 85 L ed 468, 61 S Ct 440. Logically, and on the authority of the cited cases, I am convinced that the trial judge’s ruling on a mistrial is basically interlocutory.
With certain exceptions not important here, the law officer is specifically authorized by the Uniform  Code to rule finally on all interlocutory matters arising in the course of the trial. Article 51, Uniform Code of Military Justice, 50 USC § 626. Since the declaration of a mistrial is interlocutory, the Uniform Code plainly requires the law officer, not the convening authority, to make the initial ruling. However, if the language of the Code alone is insufficient to establish this as the intention of Congress, the Congressional hearings provide the additional proof needed to make the point practically incontrovertible. Mr. Felix Larkin, Assistant General Counsel, Office of the Secretary of Defense, and one of the principal draftsmen of the Uniform Code, was questioned by members of the subcommittee of the House Armed Services Committee regarding the power of the law officer to declare a mistrial. This discussion should remove any possible doubt as to the authority of the law officer to declare a mistrial.
“MR. De Graffenried. Now suppose a law officer were to rule one way on a question of law and the members of the court who were lawyers themselves thought he was absolutely wrong about it, would his ruling be advisory to the court or would it be absolutely binding on them?
Mr. Larkin. It is absolutely binding, except for the fact of course that any member of the court whether he is a lawyer or otherwise may for his own personal reason not follow them, which is a situation that obtains in any court in the land. The judge may rule on the questions of law and he may instruct the jury and charge them and as it happens the jury goes out and pays no attention to them whatever. But that is something over which no one has any control in any tribunal.
. Mr. De Graffenried. He acts as the judge on questions of law?
Mr. Larkin. That is right. He acts as an outright judge on questions of law and his rulings are final and binding. Whether any individual person decides that he doesn’t want to follow them or not of course is a different problem.
Mr. Brooks. It is just binding in reference to interlocutory decisions, isn’t it ?
Mr. Larkin. And it is binding on his instructions, before they retire, as to the elements of the offense and on the other law of the case, if necessary.
Mr. Durham. He would still have the right to rule on a mistrial, wouldn’t he ?
*139MR. LARKIN. That is right; he has the right. . . [Hearings before House Committee on Armed Services, 81st Congress, 1st Session, on H.R. 2498, page 1154.]
Considering the language of the Code and its legislative background, it is clear that the law officer has the same power as a trial judge on the question of declaring a mistrial.
The practice now proposed by the majority not only violates the spirit of the Uniform Code, but is also contrary to standards of orderly procedure. The majority admit that the convening authority does not, and probably cannot, properly observe the impact of any prejudicial incident. They also admit that, unlike the law officer, he is completely unable to neutralize the possible harmful effect of an untoward occurrence by appropriate instructions to the court members. Nevertheless, they grant him the exclusive right to inject himself into the trial, and decide whether a mistrial should or should not be granted. In effect, this makes the convening authority an auxiliary trial judge.
Once a trial begins, the law officer, not the convening authority, is responsible for its proper conduct.  True, the convening au- thority will ultimately review the legal correctness of the law officer’s rulings, but as an appellate authority, the convening authority cannot assume the powers and functions of a trial judge. Schilling v. Schwitzer-Cummins Co., 142 F2d 82 (CA DC Cir 1944). If a mistrial should be declared but the law officer does not take the proper action, the error may be corrected in the regular course of appeal from the conviction. See Cavness v. United States, supra. Conversely, if the law officer improperly grants a mistrial, his ruling may then be subject to review by the convening authority under the provisions of paragraph 67/ of the Manual for Courts-Martial, United States, 1951. Cf. United States v. Knudson, supra. In either case, a determination must be made first by the law officer. By virtue of his office, he is primarily responsible for insuring that the trial is conducted without prejudice to either the accused or the Government. United States v. Perez, supra; State v. Slorah, 118 Me 203, 106 Atl 768. He alone is in a position accurately to appraise the effects of a possible prejudicial incident and neutralize it by appropriate instructions. See: Utley v. United States, supra. Moreover, whatever action he takes is taken in open court, with an opportunity to all interested parties to present their views. See Manual for Courts-Martial, supra, paragraph 67e, page 97. State v. Nelson, 19 RI 467, 34 Atl 990. Under the practice advocated by the majority, the convening authority may, as he did in this case, act ex parte. Recently ex parte procedure in matters of this kind was condemned by the United States Supreme Court in Remmer v. United States, 347 US 227. In a unanimous opinion the court said:
. . The trial court should not decide and take final action ex parte on information such as was received in this case, but should determine the circumstances, the impact thereof upon the juror, and whether or not it was prejudicial, in a hearing with all interested parties permitted to participate.”
See also People v. Parker, 145 Mich 488, 108 NW 999.
In support of their position the majority cite Wade v. Hunter, 336 US 684. It is difficult for me to  comprehend its applicability to the present situation. The convening authority in the Wade case did not purport to act as a judge regulating the actual conduct of the trial; nor did he seek to exercise a power inherent in the office of the law member. The Supreme Court decided only that the convening authority could, withdraw charges from a court-martial convened by him, and composed of officers of his command, when the tactical situation required that those officers apply themselves to military functions. Nothing said by the Supreme Court justifies the majority’s conclusion that the convening authority may act as an auxiliary judge in the conduct of the *140trial. In my opinion, the convening authority illegally usurped the duties of the law officer. United States v. Knud-son, supra. By his action the convening authority improperly terminated the first trial. Since this termination occurred without fault on the part of the accused and over his objection, at a time when jeopardy would normally attach, the plea of double jeopardy was properly interposed when the accused was again brought to trial on the same charges. It was error to deny the plea.
As for the deposition, I agree that it is inadmissible. The charges should be dismissed on this ground, as well as on that of double jeopardy.-